The opinion of the court was delivered by
Kellogg, J.
The quota assigned to be furnished by the town of Newfane under the call for three hundred thousand men for the volunteer military service of the United States, made by the President on the 17th of October, 1863, was eleven men. The plaintiff enlisted as a volunteer under this call at Brattleboro on the 13th of November, 1863, being then a resident of the town of Newfane, but did not then designate the town to the. credit of which his enlistment was to be applied, though he expressed an intention “ to enlist from his own town.” On the 1st day of December, 1863, he was mustered into service under his contract of enlistment, and, by his direction,- was then_credited to, and applied on, the quota of the town of Newfane, under this call; and the selectmen of Newfane took no steps to raise more than ten other men to fill the quota of their town under that call, for the reason that they understood that the plaintiff’s enlist^ ment and mustering into service would apply on the quota of the town under the call. At a legal town meeting of the town, held on the 30th of November, 1863, it was voted “ that the town raise three hundred dollars for every volunteer that may enlist previous to the 5th day of January next, under the last call of the President for three hundred thousand volunteers and it was further voted “ that the selectmen be authorized to borrow a sum of money, not exceeding three thousand dollars, to- be paid three hundred dollars to each recruit when mustered into the service of the United States.” The validity of these votes is not questioned.
The controversy in this case is in respect to the right of the plaintiff to recover the bounty offered by the first of these votes. It is a rule in the construction of contracts that any contract is to be construed with reference to its object, so that effect may be given to the intention of the parties when ascertained; and, consequently, the motives which led to the contract, as well as the object-to be effected *14by it, are to be looked at in any proper interpretation of its meaning.
Although the vote of the town is general in its terms, it is manifest that it was intended to apply only to such enlisted volunteers as might be accepted and mustered into service, and credited on the quota of the town under the call, and that the entering into the contract of enlistment by the volunteer would not of itself support a claim against the town for the bounty offered by the vote. It is insisted on the part of the town that the plaintiff is not entitled to the bounty provided for by this vote because the vote is prospective in its terms, and is applicable only to such as should thereafter enlist. We do not think it necessary to decide whether this is the natural and reasonable interpretation of the terms of the vote, but, assuming that the claim of the defendant in this particular is correct, we think that as the enlistment contemplated by the town in this vote included not only the entering into the contract of enlistment by the volunteer, but- also that he should be accepted and mustered into service, and credited on the quota of the town, and as the plaintiff, in fact, was accepted and mustered into service, and credited on the quota of the town, after this vote was passed, he ought to be treated as having “ enlisted,” in the sense and spirit of this vote, when his act of enlistment became complete by his being mustered into service and credited to the town’s quota. At the time when he was mustered into service, he had entire freedpm of choice in respect to the town to the quota of which he should be credited; and it appears that other towns in this vicinity were then paying bounties in amount equal to, or larger than, the bounty offered by the town of Newfane. This right of choice was exercised by the plaintiff in favor of the town of Newfane, and we think that he thereby placed himself within the terms of the offer contained in the vote, and became entitled to the bounty offered, when the selectmen were informed that he had been credited on the quota of the town. If they treated his enlistment, thus perfected, as applicable to the quota of the town, and the town received the benefit of the plaintiff’s act and choice, with full knowledge of all of the facts, the completed enlistment should be considered as having been made with the assent and *15approval of the selectmen, and as a full performance of every act by the plaintiff which was necessary to entitle him to the benefit of the bounty offered by the vote of the town. It is true that there was no ■duty cast on the town to recognize this enlistment, and to pay this bounty, until notice of the enlistment, and of the plaintiff’s claim to the bounty by reason of it, was given to the proper town authorities; but it appeared that the selectmen of the town, soon after the plaintiff was credited on the quota of the town, had full knowledge and information in respect to the .plaintiff’s enlistment and the credit of the same on the quota of the town, and that the plaintiff claimed the bounty offered by the vote. This knowledge of all of the facts by the selectmen, in connection with the notice which they had previously received from the plaintiff, rendered any further notice from him in respect to those facts useless and unnecessary. ■
It is urged on the 'part of the defendant that the vote to borrow three thousand dollars to pay three hundred ‘dollars to each recruit indicated an intention on the part of the town to provide bounties for ten men only, and to exclude the plaintiff from the benefit of the vote ; but we think that this second vote will not support any such inference. For aught which appears in the case, there might have been cash in the town treasury, applicable to the payment of the bounties offered by the town, sufficient, with the amount authorized to .be borrowed by the second vote, to make up the amount of the bounties required for each of the eleven men called for to fill the quota of the town under the provisions of the first vote; and there is no reference in either vote to the plaintiff any more than to any other one of the eleven enlisted volunteers.
¥e think that the plaintiff’s evidence that he expected, when he enlisted, that he would receive, as a bounty for his enlistment, the same sum which the town might pay to other volunteers under that call, and that, but for this expectation, he would not have enlisted to the credit of the town, was admissible. It was proper for him to show that his enlistment to the credit of the town was made under the inducement of the offered bounty. He could not show this without showing what his expectations in respect to receiving a bounty were; and it appeared that his expectations and claims in *16this respect were fully communicated to the selectmen before he was mustered into service and credited on the quota of the town.
Judgment of the county court for the plaintiff affirmed.